 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDremains a part of the existing unit presently represented by Inter-nationalMolders and Foundry Workers Union of North America,Local 316, AFL-CIO, at Michigan City, Indiana, plant of Weil-McLain Company.]Field Paper Box Co.andPrinting Specialties&Paper ProductsUnion No. 415, affiliated with International Printing Pressmen& Assistants Union of North America,AFL-CIO,PetitionerBox Finishers,Inc.andPrinting Specialties&Paper ProductsUnion No. 415,affiliated with International Printing Pressmen&Assistants Union of North America, AFL-CIO,' Petitioner.Cases Nos. 13-RC-7379 and 13-RC-7398. Febiuary 6, 1961DECISION AND DIRECTION OF ELECTION*Upon petitions duly filed under Section 9(c) of the National LaborRelations Act, a consolidated hearing was held before Rush F. Hall,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Leedom and Members Fanning andKimball].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.Field Paper Box Co., an Illinois corporation, is engaged in themanufacture of paper boxes at its plant at 1740 North Pulaski Road,Chicago, Illinois.Box Finishers, Inc., an Illinois corporation, hasa plant at 4455 West Fullerton Avenue, Chicago, Illinois, for thefinishing of paper boxes.The Petitioner appears to have taken theposition at the hearing that it now seeks a single production andmaintenance unit comprising both plants, but it would continue to'The name of the Petitioner appears as amended at the hearing.*On February 23, 1961, the Board approved a stipulation of the parties in which theyasserted that it was,and is, the intention of all parties to this proceeding to exclude, notinclude,plant clericals from the voting unit at both plants of the Employer herein in-volved.In view of the above action, it becomes unnecessary for the Regional Director,before proceeding with the election,to determine that the Petitioner has an adequateshowing of interest in the larger unit originally found appropriate.130 NLRB No. 7. FIELD PAPER BOX CO.23includeplant clericals at Field andexcludethem at Finishers zTheEmployer contends that separate single-plant units are solely appro-priate and refused to agree to the Petitioner's exclusion of plantclericals.Eli Field and his wife own both corporations and the former ispresident and treasurer of both.The Field family constitutes amajority of the board of directors of both and they have a commonlabor relations policy.As they have common ownership and controland a common labor relations policy, we find that they constitute asingle employer.V.I.P. Radio, Inc.,128 NLRB 113.There is no history of collective bargaining at either plant and nounion seeks to represent employees at each plant separately.Theplants are separated by a distance of approximately 2 miles, each hasseparate supervision, there has been no employee interchange, and90 percent of Finishers' business is with companies other than Field.However, when Field established Finishers it did so by permanenttransfer of 15 employees, apparently constituting all of Finishers'employees, and these employees retained their seniority, vacation,and insurance benefits which they had acquired at Field, the wagerates of the two plants are similar, and all of the finishing workrequired by Field is performed by Finishers.We find, therefore,in all the circumstances, particularly as no union seeks to representeither plant separately, and as both plants have common conditionsof employment, ownership, and control, that a single unit comprisingboth plants is appropriate.George H. Braun, d/b/a Alamo-BrawnBeef Company, et al.,128 NLRB 32. SeeVirginia-Carolina Chem-ical Corporation, 128NLRB 446.As the parties have not agreed basically to exclude all plant cleri-cals as a class, we shall follow our customary practice of includingthem in the production and maintenance unit.Raybestos Manhat-tan, Inc., 115NLRB 1036.Accordingly, we find that the following employees constitute aunit appropriate for purposes of collective bargaining within themeaning of Section 9 (b) of the Act :All production and maintenance employees, including plant clerical'employees, at the Chicago plants of the Employer, excluding officeclerical employees, professional employees, guards, and supervisorsas defined in the Act.The unit found appropriate is larger than that sought by the Peti-tioner because of our inclusion of plant clerical employees in bothplants and it is not clear whether the Petitioner has an adequate2 Originally the Petitioner filed a petition In Case No.13-RC-7379 for all productionand maintenance employees,includingplant clericals, of Field at 1740 North Pulaski Road,Chicago,Illinois,and thereafter filed a similar petition In Case No.13-RC-7398 coveringemployees of Finishers at 4455 West Fullerton Avenue, Chicago,Illinois,butexcludingplant clericals 24DECISIONSOF NATIONALLABOR RELATIONS BOARDshowing of interest.Accordingly, we instruct the Regional Directornot to proceed with the election herein directed until he shall havefirst determined that the Petitioner has made an adequate showing ofinterest among the employees in the appropriate unit who are eligibleto vote in the election 3[Text of Direction of Election omitted from publication.]8Foremost Dairies, Inc.,118 NLRB 1424,1428, footnote 7.Squirt-Nesbitt Bottling Corp.andBakery Sales Drivers Union,Local No.344.Case No. 13-CA-33993.February 7, 1961DECISION AND ORDEROn June 14, 1960, Trial Examiner John P. von Rohr issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto. Thereafter, the General Counsel andRespondent filed exceptions to the Intermediate Report and briefs insupport thereof, and Respondent filed a reply brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its power in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of the Trial Examiner,with the exceptions and modifications noted below.We agree with the Trial Examiner that the individual distributor-ship contracts entered into by the Respondent with its driver-salesmendid not alter the employee status of these drivers or convert them intoindependent contractors.We also find that Respondent violated Sec-tion 8 (a) (5) and (1) of the Act, as concluded by the Trial Examiner,by refusing to bargain with the Union, the certified bargaining repre-sentative of its driver-salesmen, as to those driver-salesmen who signeddistributorship contracts and by entering into individual contractswith such employees.'' Elmer Johnson, secretary-treasurerof the Union,was not present at the meeting be-tween Respondentand union representativesheld on August 12, 1959, as the IntermediateReport finds.1In view ofour disposition herein, we find it unnecessary to pass uponwhether, asfound by theTrial Examiner,Respondent also violatedthe Act bycooperating with andencouragingthe employees to accept the distributorship plan or would even have violatedthe Act had the individual contracteffectivelychanged thestatus ofthe driver-salesmento that ofindependentcontractor.130 NLRB No. 9.